276 S.C. 156 (1981)
276 S.E.2d 310
James WILLIS, Sr., James Willis, Jr., Franchester Willis and Jessie Mae Willis through her Guardian Ad Litem, James Willis, Jr., Respondents,
v.
Deborah BISHOP, as administratrix of the Estate of John E. Bishop, Appellant.
21416
Supreme Court of South Carolina.
March 24, 1981.
Michael F. Talley, of Talley, Green & Lewis, Greenville, for appellant.
James H. Price, III, Greenville, for respondents.
*157 March 24, 1981.
Per Curiam:
This is an appeal from the denial of a motion for summary judgment in an action for conversion and misappropriation of funds. An order denying motion for summary judgment is an interlocutory decision which is not directly appealable. Mitchell v. Mitchell, 274 S.E. (2d) 1 (S.C. 1981). This appeal is therefore dismissed.